Citation Nr: 0821599	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-10 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a lung disorder, to 
include bronchitis.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for a left chest skin 
disorder.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to an initial evaluation in excess of 10 
percent for left knee osteopathy and chondromalacia patella.

10.  Entitlement to an initial evaluation in excess of 10 
percent for right knee osteopathy and chondromalacia patella.  

11.  Entitlement to an initial compensable evaluation for old 
healed proximal stress injury of the right tibia.

12.  Entitlement to an initial compensable evaluation for old 
healed proximal stress injury of the left tibia.  

13.  Entitlement to an initial compensable evaluation for 
status-post right elbow surgical procedure with a residual 
scar. 

14.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.

15.  Entitlement to an initial compensable evaluation for 
seasonal allergic rhinitis.

16.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1990 to 
July 2004.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The issues of entitlement to service connection for a neck 
disorder and entitlement to increased initial evaluations for 
right and left knee osteopathy and chondromalacia patella 
(right and left knee disorders), old healed proximal stress 
injury of the right tibia and left tibia (right and left tibia 
disorders), status-post right elbow surgical procedure with a 
residual scar (right elbow disorder), bilateral pes planus, 
seasonal allergic rhinitis, and gastroesophegal reflux disease 
(GERD) are addressed in the remand portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that a right hand 
disorder is not related to active service.

2.  The evidence of record demonstrates that a low back 
disorder is not related to active service.

3.  The evidence of record demonstrates that bilateral hearing 
loss is not related to active service.

4.  The evidence of record demonstrates that a lung disorder, 
to include bronchitis, is not related to active service.

5.  The evidence of record demonstrates that hemorrhoids are 
not related to active service.

6.  The evidence of record demonstrates that a left chest skin 
disorder is not related to active service.

7.  The evidence of record demonstrates that diabetes is not 
related to active service.


CONCLUSIONS OF LAW

1.  A right hand or finger disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131, 1137, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

4.  A lung disorder, to include bronchitis, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

5.  Hemorrhoids were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

6.  A left chest skin disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

7.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 
1137, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for a right hand disorder, a low back 
disorder, bilateral hearing loss, a lung disorder, 
hemorrhoids, left chest skin disorder, and diabetes mellitus, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claims, an April 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not notify 
the veteran of effective dates or the assignment of disability 
evaluations, there is no prejudice to the veteran because such 
notice was provided in a March 2006 statement of the case 
(SOC) and the claims were readjudicated in a November 2007 
supplemental SOC.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a notice defect may be cured by 
the issuance of a fully compliant notification letter followed 
by a re-adjudication of the claim).  The April 2004 letter 
also essentially requested that the veteran provide any 
evidence in his possession that pertained to these claims.  38 
C.F.R. § 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 
889 (Fed. Cir. 2007) (holding that although notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.

Service connection for bilateral hearing loss

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
sensorineural hearing loss may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For VA purposes, impaired hearing is a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records contained multiple 
audiological evaluations.  The January 1990 service entrance 
audiological evaluation found pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
5
0
LEFT
15
10
10
5
10

An April 18, 1997 audiological evaluation did not find right 
or left ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  
An April 22, 1997 audiological evaluation found, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
10
25
LEFT
30
20
15
15
40

January 1998, June 1998, August 1998, September 1998, January 
1999, February 2000, March 2001, and August 2003 audiological 
evaluations did not find right or left ear hearing loss for VA 
purposes.  38 C.F.R. § 3.385.  In an October 2003 service 
medical record, the veteran reported difficulty hearing, ear 
popping, ear pressure, and ear discomfort.  The assessment was 
Eustachian tube dysfunction.  

At the March 2004 service discharge audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
0
LEFT
10
10
5
10
5

A May 2004 VA audiological evaluation was conducted.  The 
veteran reported exposure to small arms fire, turbine engines, 
and motor pool noise.  He reported hearing difficulty 
beginning in 1993.  He stated that he wore hearing protection 
during active service.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
5
LEFT
15
15
15
10
5

The average puretone threshold decibel loss was 10 in the 
right ear and 11 in the left ear.  Speech audiometry revealed 
bilateral ear speech recognition ability of 100 percent.  The 
examiner noted that the audiological findings revealed normal 
hearing bilaterally.  

In a January 2007 VA medical record, the veteran reported 
decreased hearing.  In a March 2007 VA record, the veteran 
denied significant hearing complaints but stated that his wife 
told him he watched the TV too loud.  The assessment was 
normal hearing bilaterally from 250-8000 Hertz.  Word 
understanding was good bilaterally.  

The evidence of record does not demonstrate a finding of 
service connection for bilateral hearing loss.  There is no 
diagnosis of current bilateral hearing loss for VA purposes 
because the audiological evaluations do not demonstrate an 
auditory threshold of 40 decibels or greater in any of the 
frequencies, auditory thresholds of 26 or greater in at least 
three of the frequencies, or speech recognition scores less 
than 94 percent.  38 C.F.R. § 3.385; see also Degmetich v. 
Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Although the April 
1997 audiological evaluation indicates an auditory threshold 
of 40 at the 4000 Hertz frequency in the left ear, this is not 
a current disability for VA purposes, because it was followed 
by 9 audiological evaluations that found no left ear hearing 
loss for VA purposes and there was no left ear hearing loss at 
the time the veteran filed his claim in April 2004 or any time 
during the pendency of the claim.  McClain v. Nicholson, 21 
Vet. App. 319, 312 (2007) (there is a current disability for 
VA purposes when a claimant has a disability at the time a 
claim is filed or during the pendency of that claim).  Thus, 
there is no right or left ear hearing loss as required for 
service connection.  Hickson v. West, 12 Vet. App. 247, 253 
(1999) (holding that service connection requires, among other 
things, medical evidence of a current disability).  
Accordingly, service connection is not warranted for bilateral 
hearing loss.



Remaining service connection claims

As noted above, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  There must be chronic disability resulting from 
any inservice occurrence of an injury or disease, and if there 
is no resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
diabetes mellitus may be presumed to have been incurred during 
service if it first became manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253.

In a January 1990 service entrance examination, there was 
normal spine, upper extremities, anus and rectum, lungs, 
chest, and skin.  A January 1990 report of medical history was 
negative for any spine disorder, right hand disorder, lungs or 
chest disorders, skin disorder, or hemorrhoids.  In a December 
1991 service medical record, the veteran reported back pain.  
In December 1992 service records, the assessment was 
bronchitis.  In a January 1993 service record, the veteran 
reported pain of 3 days after slipping and falling on ice.  
The assessment was shingles.  In an August 1995 service 
record, the veteran reported low back pain after lifting a 
heavy object.  The assessment was mechanical low back pain.  

In an August 1998 periodic report of medical history, the 
veteran reported back pain of 4 years.  He stated he had been 
evaluated once and was returned to duty, but that the pain was 
continuous.  In an August 1998 report of medical examination, 
there were normal lungs, chest, upper extremities, spine, and 
skin.  There was an abnormal rectum and anus, with 
questionable hernia noted.  In December 1999 service medical 
records, the veteran reported shortness of breath when running 
and exercising.  A bronchochallenge report noted acceptable 
spirometry data.  An asthma test was negative.  In a July 2000 
service record, the veteran reported that he was status-post 
injury to a right finger.  An x-ray was negative.  The 
impression was right small finger strain.  In an August 2000 
service record, the veteran reported pain in the right hand 
5th digit.  There had been off and on pain for 2 years since a 
jamming injury.  X-rays were unremarkable.  The assessment was 
5th digit pain.  

In a January 2001 service medical record, the assessment was 
exercise-induced asthma.  In April 2001 service records, the 
veteran reported left sciatica since 1994.  A lumbar spine x-
ray was normal.  The assessment was questionable disc 
derangement.  In June 2001 service records, the veteran 
reported low back pain with pain, numbness, and tingling of 
the legs due to a motor vehicle accident.  X-rays of the 
thoracic spine and chest were normal.  The assessment was back 
pain secondary to accident.  In a June 2001 service record, 
there was low back pain due to a motor vehicle accident.  
Lumbar spine and thoracic spine x-rays were normal.  In a July 
2001 service record, the veteran reported low back pain.  The 
assessment was mechanical low back dysfunction.  In an August 
2001 service record, the veteran was doing well except for low 
back pain with lifting or walking and back weakness.  

In a February 2002 service medical record, the assessment was 
no diabetes.  In May 2003 service records, there had been a 
motor vehicle accident 6 days prior.  The veteran reported low 
back pain.  The physical examination was within normal limits.  
Lumbar spine x-rays were normal.  In a March 2004 service 
discharge report of medical history, the veteran reported 
difficulty breathing, shortness of breath, recurrent back 
pain, and exercise-induced asthma.  In the veteran's March 
2004 service discharge examination, there were normal lungs, 
chest, skin, and anus and rectum.  There was abnormal spine 
due to low back pain and abnormal upper extremities due to 
right elbow and right shoulder disorders.  

A May 2005 VA examination was conducted.  The veteran reported 
that he served as a tank mechanic and had engaged in marching, 
running, rucksacking, and field operations.  He stated that in 
1996, he jammed his right thumb.  He attended clinic the next 
day where the finger was iced and wrapped.  The veteran stated 
that since that time, his right thumb intermittently locked 
up, but did not interfere with ordinary lifting or carrying or 
activities of daily living.  The veteran also reported that he 
had pain in the entire back after the inservice motor vehicle 
accident.  He stated that the disorder did not interfere with 
his ordinary lifting or carrying, posture, or gait.  The 
veteran reported that during service he was prescribed 
antihistamines, Flonase, and eye drops for a congested nose, 
runny nose, red eyes, and breathing problems.  Since then, he 
takes these medications regularly and uses an inhaler 2 times 
per day.  The veteran reported that during service he was told 
he needed to be checked for diabetes and that his blood sugar 
was high.  The veteran reported that he had never been 
diagnosed with diabetes nor placed on medication for diabetes.  
The veteran reported redness of his skin in the left chest 
area.  He stated that he was prescribed a cream during 
service, and now uses a baby cream with relief.  

Upon examination, there was normal breathing pattern without 
respiratory distress, healthy skin, normal rectal examination, 
and full range of movement in all joints.  Upon examination of 
the right arm, hand, wrist, and fingers, there was no 
pathology upon which to diagnose any right hand or finger 
disorder.  A right hand x-ray was negative.  Upon examination 
of the lumbar spine, there was no pathology upon which to 
render a diagnosis.  A lumbar spine x-ray was negative.  The 
examiner found that physical examination did not reveal any 
sign of acute, active, or chronic disease of the 
nasopharyngeal passage, breathing, or lower respiratory 
function.  Sinus x-rays were negative and pulmonary function 
testing was within normal limits.  The examiner found no 
pathology upon which to render a diagnosis of diabetes.  Upon 
examination, there was no abnormality in the perianal region 
and no current pathology upon which to render a diagnosis of 
hemorrhoids.  Last, there was no pathologic alteration in left 
chest skin tissue.  The examiner found no pathology upon which 
to make a diagnosis.  

In an April 2005 VA medical record, the veteran denied 
shortness of breath and chest pain.  In October 2005 VA 
records, an examiner found no right hand muscle atrophy.  In 
December 2005 VA medical records, the veteran reported pain 
upon lumbar spine extension.  In an April 2006 VA record, the 
veteran reported worsening low back pain.  There were no 
rashes.  

At the August 2007 Board hearing, the veteran stated that 
during service he jammed his right thumb and there was current 
intermittent right thumb locking.  He reported back pain due 
to the inservice motor vehicle accidents.  He reported 
inservice noise exposure by diesel trucks, turbine engines, 
and gas engines.  He wore hearing protection.  The veteran 
stated that during service running caused exercise-induced 
asthma.  He stated that sometimes it was hard to catch his 
breath, but he was not taking any medications for his lung 
problems.  He stated that he self-medicated his hemorrhoids 
because he was nervous to go to the doctor about it.  He had 
not seen a doctor since discharge regarding the hemorrhoids.  
The veteran reported left chest skin irritation beginning in 
1994 or 1995.  He reported that he had never been diagnosed 
with diabetes, although his doctors monitor his blood sugar.  

The evidence of record does not demonstrate a finding of 
service connection for diabetes, hemorrhoids, or a left chest 
skin disorder.  First, there are no current diagnoses of 
diabetes, hemorrhoids, or a left chest skin disorder.  
Degmetich, 104 F.3d at 1333.  Second, there is no evidence of 
diabetes, hemorrhoids, or a left chest skin disorder during 
active service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  A February 2002 service 
medical record found no diabetes.  Because there are no 
current diagnoses and no inservice evidence of diabetes, 
hemorrhoids, or a left chest skin disorder, there can be no 
relationship between any currently diagnosed disorder and any 
inservice disease or injury.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  Accordingly, service connection for 
diabetes, hemorrhoids, and a left chest skin disorder is not 
warranted.  

The evidence of record also does not demonstrate a finding of 
service connection for a right finger disorder, a lung 
disorder, to include bronchitis, or a low back disorder.  Upon 
physical examination, x-rays, and pulmonary function testing, 
a VA examiner found no pathology upon which to base a 
diagnosis of any right finger or hand disorder, respiratory 
disorder, or low back disorder.  Degmetich, 104 F.3d at 1333.  
There was inservice evidence of a right finger strain, 
exercise-induced asthma and bronchitis, and low back pain due 
to a motor vehicle accident.  Hickson, 12 Vet. App. at 253.  
But service medical records also showed normal right hand x-
rays, lumbar spine x-rays, and spirometry and asthma tests.  
Moreover, despite the veteran's complaints of pain and 
difficulty catching his breath, without any currently 
diagnosed disabilities, service connection for a right hand or 
finger disorder, lung disorder, or low back disorder cannot be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) (holding that a symptom, such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  Accordingly, service connection 
for a right finger disorder, a lung disorder, to include 
bronchitis, and a low back disorder is not warranted.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the veteran's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right hand disorder is denied. 

Service connection for a low back disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a lung disorder, to include bronchitis, 
is denied.

Service connection for hemorrhoids is denied.

Service connection for a left chest skin disorder is denied.

Service connection for diabetes mellitus is denied.


REMAND

With respect to the issue of entitlement to service connection 
for a neck disorder, remand is required in order for VA to 
comply with its duty to assist claimants to obtain evidence 
needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  VA's duty to assist may include an 
examination where the record demonstrates (1) a diagnosed 
disability or symptoms of disability, (2) an inservice event, 
injury or disease, and (3) that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Although a May 2004 VA examination was 
provided, no nexus opinion was provided because the examiner 
determined there was no current cervical spine disability.  
But in an August 2007 VA medical record, magnetic resonance 
imaging showed cervical spine degenerative disc disease.  
Accordingly, remand is required for an additional examination 
and nexus opinion.  

With respect to the claims of entitlement to increased initial 
evaluations for right and left knee disorders, right and left 
tibia disorders, a right elbow disorder, bilateral pes planus, 
seasonal allergic rhinitis, and GERD, remand is also required 
to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  VA's duty to assist includes 
providing a new medical examination when a veteran asserts or 
provides evidence that a disability has worsened and the 
available evidence is too old for an adequate evaluation of 
the current condition.  See Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2007).  The 
most recent VA examination for the veteran's service-connected 
disorders was in May 2004.  At the August 2007 Board hearing, 
the veteran asserted that each of his disorders had worsened.  
Accordingly, the RO must provide the veteran with new 
examinations. 


Accordingly, the case is remanded for the following action:

1.  The RO must afford the veteran an 
examination to determine the etiology of 
the veteran's cervical spine degenerative 
disc disease.  The claims folder, including 
a copy of this remand, must be made 
available to the examiner.  Any indicated 
tests and studies must be accomplished and 
all clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the service and post service 
medical evidence of record, whether the 
degenerative disc disease was caused or 
aggravated by the veteran's military 
service, to specifically include the 
inservice complaints of neck pain due to 
motor vehicle accidents in September 1992, 
June 2001, and May 2003.  If an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for all 
opinions expressed must be provided.  The 
report prepared must be typed.

2.  The RO must schedule the veteran for a 
VA joints examination to determine the 
current nature and severity of his service-
connected right and left knee disorders and 
right and left tibia disorders.  The VA 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
describe all symptomatology due to the 
veteran's service-connected right and left 
knee disorders and right and left tibia 
disorders.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

(1) With respect to the right and left knee 
disorders, the examiner must conduct range 
of motion studies, to specifically include 
flexion and extension.  The examiner must 
note if there is knee ankylosis, recurrent 
subluxation, lateral instability, malunion 
or nonunion of the tibia and fibula, or 
genu recurvatum.  The examiner must first 
record the range of motion observed on 
clinical evaluation, in terms of degrees.  
If there is clinical evidence of pain on 
motion, the orthopedic examiner must 
indicate the degree of motion at which such 
pain begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner must render an opinion, based 
upon his or her best medical judgment, as 
to the extent to which the veteran 
experiences functional impairments, such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated use 
or flare-ups, etc.  Objective evidence of 
loss of functional use can include the 
presence or absence of muscle atrophy 
and/or the presence or absence of changes 
in the skin indicative of disuse due to the 
service-connected knee disorders.  The 
examiner must also provide an opinion on 
whether the veteran's complaints of pain 
and any demonstrated limitation of motion 
are supported by the objective evidence of 
right knee pathology.  

(2) With respect to the right and left 
tibia disorders, the examiner must 
determine the symptomatology of the 
service-connected disorders.  The examiner 
must address  the existence and severity of 
any malunion or nonunion of the tibia and 
fibula, to include whether is loose motion 
and/or whether any resulting knee or ankle 
disability is slight, moderate, or marked.

3.  The RO must afford the veteran 
examinations to determine the current 
nature and severity of the veteran's 
status-post right elbow surgical procedure 
with a residual scar.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The reports prepared must 
be typed.  

(1) A VA dermatological examination must be 
conducted to determine the current nature 
and severity of the right elbow scar.  The 
examiner must specifically note whether the 
scar is superficial, unstable, poorly 
nourished, with repeated ulceration, and/or 
tender and painful on objective 
demonstration.  A superficial scar is one 
not associated with underlying soft tissue 
damage, and an unstable scar is one where, 
for any reason, there is frequent loss of 
covering of skin over the scar.  The size, 
both width and length, of each scar must be 
measured.  The examiner must determine 
whether the scar causes limitation of right 
elbow motion.  

(2)  A VA orthopedic and neurologic 
examination must be conducted to determine 
the current severity of the residuals of 
the right elbow surgical procedure.  The 
examiner must describe the symptomatology, 
both orthopedic and neurologic, associated 
with the service-connected right elbow 
disorder.  The examiner must conduct range 
of motion studies on the right elbow, to 
include degrees of flexion and extension.  
If there is clinical evidence of pain on 
motion, the examiner must indicate the 
degree of flexion and/or extension at which 
such pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the examiner must render an 
opinion as to the extent to which the 
veteran experiences functional impairments 
of the right elbow such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, and should 
portray these factors in terms of degrees 
of additional loss in range of motion.  The 
examiner must also address the existence 
and severity of any impairment of the 
radius or ulna and/or any impairment of 
supination and pronation.  Additionally, 
the appropriate testing must be performed 
to specifically identify any associated 
objective neurological abnormalities.  A 
complete rationale must be provided for any 
opinions stated.  The report must be typed.

4.  The RO must afford the veteran a VA 
examination to determine the current nature 
and severity of his service-connected 
allergic rhinitis.  The claims folder must 
be made available to an examiner for review 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  An examiner must comment as 
to the presence, absence, and/or extent of 
nasal polyps and nasal passage obstruction.  
A complete rationale must be provided for 
any opinions stated.  The report must be 
typed.

5.  The RO must afford the veteran a VA 
gastrointestinal examination to determine 
the current nature and severity of the 
veteran's service-connected GERD.  The 
claims folder must be made available to an 
examiner for review in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  The examiner should 
specifically indicate whether the veteran 
has persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of 
considerable impairment of health, and/or 
symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with 
moderate anemia or other symptom 
combinations productive of severe 
impairment of health.  A complete rationale 
must be provided for any opinions stated.  
The report must be typed.

6.  The RO must afford the veteran a VA 
examination to determine the nature and 
severity of his service-connected bilateral 
pes planus.  The claims folder must be made 
available to the examiner for review in 
conjunction with this examination.  Any 
indicated tests and studies must be 
accomplished.  All clinical findings must 
be reported in detail and correlated to a 
specific diagnosis.  The examiner must 
address whether the bilateral pes planus is 
mild, moderate, severe, or pronounced.  The 
examiner must determine whether symptoms 
are relieved by built-up shoe or arch 
support and whether there is weight-bearing 
over or medial to the great toe, inward 
bowing of the tendo achillis, pain on 
manipulation and use of the feet, objective 
evidence of marked deformity, indication of 
swelling on use, and/or characteristic 
callosities.  The examiner must also 
determine whether there is marked 
pronation, extreme tenderness of plantar 
surfaces, and marked inward displacement 
and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.  If the examiner is 
unable to provide any of the requested 
information with any degree of medical 
certainty, the examiner must clearly so 
state, and explain why.  The rationale for 
each opinion expressed must also be 
provided.  The report prepared must be 
typed.

7.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2007).  In the event that the 
veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

8.  The examination reports must be 
reviewed to ensure that they are complete 
compliance with the directives of this 
remand.  If the reports are deficient in 
any manner, the RO must implement 
corrective procedures.  

9.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  After 
the veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives further 
notice; however, he may present additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


